             Case 1:19-cv-03377-LAP Document 141 Filed 06/17/20 Page 1 of 1



                                       Cooper & Kirk
                                                     Lawyers
                                       A Professional Limited Liability Company

Charles J. Cooper                 1523 New Hampshire Avenue, N.W.                            (202) 220-9600
(202) 220-9660                         Washington, D.C. 20036                              Fax (202) 220-9601
ccooper@cooperkirk.com
                                                 June 17, 2020
VIA ECF
The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP
               Sealed Materials from Giuffre v. Maxwell, Case No. 15-cv-07433-LAP

Dear Judge Preska:

         I write on behalf of Plaintiff Virginia Giuffre in accordance with the Court’s June 15, 2020, order
(Doc. 134), and in response to Defendant’s June 12, 2020, letter requesting a pre-motion conference to
discuss his request for access to filings and discovery materials from Giuffre v. Maxwell, Case No. 15-cv-
07433-LAP (Doc. 133). Defendant accurately characterizes Plaintiff’s position: she does not oppose the
Court granting Defendant access under the protective order in the Maxwell case (“Protective Order”) to
any discovery or other filings from that case that the Court deems relevant to the issues in dispute in this
case. 1 If the Court deems that any discovery or filings from the Maxwell case are relevant to this case and
orders their production, Plaintiff will of course comply with that Court order.

         Plaintiff is endeavoring to work cooperatively with Defendant on all discovery-related matters,
including by not opposing his request to access Maxwell filings and discovery. It is therefore deeply
troubling that Defendant decided to characterize (indeed, mischaracterize) sealed material in a public
filing, especially on a matter on which party agreement made the characterization gratuitous. Defendant’s
actions are particularly upsetting because Plaintiff has no opportunity to defend herself by correcting
Defendant’s mischaracterizations without also breaching the Protective Order. This is not the first time
Defendant has disclosed, and mischaracterized, the contents of sealed material in a public filing. See
Amended Counterclaims ¶ 23 (Doc. 127). Plaintiff therefore respectfully requests that the Court direct
that any briefing on Defendant’s proposed motion be filed under seal.

                                                           Respectfully,

                                                           s/ Charles J. Cooper
                                                           Charles J. Cooper
cc: Counsel of Record (via ECF)


       1
          This is the Plaintiff’s position in the Giuffre v. Maxwell matter as well. If the Court wishes
Plaintiff to file a letter response in that matter as well she will do so upon the Court’s direction.
